Case 1:20-cv-21254-BB Document 47-1 Entered on FLSD Docket 07/02/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                           CASE NO. 1:20-CV-21254-BLOOM/LOUIS

   SECURITIES AND EXCHANGE
   COMMISSION,

                                 Plaintiff,

   v.

   JUSTIN W. KEENER D/B/A JMJ FINANCIAL,

                                 Defendant.


   DECLARATION OF VEENA VISWANATHA IN SUPPORT OF DEFENDANT JUSTIN
    KEENER D/B/A JMJ FINANCIAL’S MOTION TO COMPEL COMMUNICATIONS
     BETWEEN THE SEC’S OFFICE OF INTERPRETATION AND GUIDANCE AND
                             THIRD PARTIES

  I, Veena Viswanatha, declare as follows:

         1.      I am an attorney duly admitted to practice before this Court. I am a partner with

  Buckley LLP, co-counsel of record for Defendant Justin Keener d/b/a JMJ Financial (“Mr.

  Keener”). I have personal knowledge of the facts stated in this declaration. If called as a

  witness, I could and would testify competently to each fact. I make this declaration in support of

  Mr. Keener’s Motion to Compel Communications Between the SEC’s Office of Interpretation

  and Guidance and Third Parties (the “Motion”).

         2.      Attached hereto as Exhibit 1 is a true and correct copy of Defendant’s First Set of

  Interrogatories to Plaintiff, dated December 23, 2020.

         3.      Attached hereto as Exhibit 2 is a true and correct copy of Defendant’s Second Set

  of Requests for Production of Documents, dated March 19, 2021.
Case 1:20-cv-21254-BB Document 47-1 Entered on FLSD Docket 07/02/2021 Page 2 of 4




         4.     Attached hereto as Exhibit 3 is a true and correct copy of the SEC’s Guide to

  Broker-Dealer Registration. It is available at https://www.sec.gov/reportspubs/investor-

  publications/divisionsmarketregbdguidehtm.html and was accessed and printed on July 1, 2021.

         5.     Attached hereto as Exhibit 4 is a true and correct copy of a May 11, 2021 letter

  from Joshua Braunstein and Antony Petrilla, counsel for SEC, to Christopher Regan and Veena

  Viswanatha, counsel for Mr. Keener.

         6.     Attached hereto as Exhibit 5 is a true and correct copy of an April 30, 2021 email

  from Joshua Braunstein, counsel for SEC, to Christopher Regan, Benjamin Greenberg, and

  Olivia Rauh, counsel for Mr. Keener.

         7.     Attached hereto as Exhibit 6 is a true and correct copy of a May 3, 2021 email

  from Veena Viswanatha, counsel for Mr. Keener, to Joshua Braunstein and Antony Petrilla,

  counsel for SEC.

         8.     Attached hereto as Exhibit 7 is a true and correct copy of a June 28, 2021 email

  from Veena Viswanatha, counsel for Mr. Keener, to Joshua Braunstein and Antony Petrilla,

  counsel for SEC.

         9.     Attached hereto as Exhibit 8 is a true and correct copy of a document bearing the

  Bates label SEC-JMJ-OIG-13, which was contained in the SEC’s June 25, 2021 production.

         10.    Attached hereto as Exhibit 9 is a true and correct copy of a document bearing the

  Bates label SEC-JMJ-OIG-51, which was contained in the SEC’s June 25, 2021 production.

         11.    Attached hereto as Exhibit 10 is a true and correct copy of a document bearing the

  Bates label SEC-JMJ-OIG-53, which was contained in the SEC’s June 25, 2021 production.

         12.    Attached hereto as Exhibit 11 is a true and correct copy of a document bearing the

  Bates label SEC-JMJ-OIG-02, which was contained in the SEC’s June 25, 2021 production.
Case 1:20-cv-21254-BB Document 47-1 Entered on FLSD Docket 07/02/2021 Page 3 of 4




         13.    Attached hereto as Exhibit 12 is a true and correct copy of a document bearing the

  Bates label SEC-JMJ-OIG-59, which was contained in the SEC’s June 25, 2021 production.

         14.    Attached hereto as Exhibit 13 is a true and correct copy of a document bearing the

  Bates label SEC-JMJ-OIG-62, which was contained in the SEC’s June 25, 2021 production.

         15.    Attached hereto as Exhibit 14 is a true and correct copy of a document bearing the

  Bates label SEC-JMJ-OIG-44, which was contained in the SEC’s June 25, 2021 production.

         16.    Attached hereto as Exhibit 15 is a true and correct copy of a document bearing the

  Bates label SEC-JMJ-OIG-50, which was contained in the SEC’s June 25, 2021 production.

         17.    Attached hereto as Exhibit 16 is a true and correct copy of a document bearing the

  Bates label SEC-JMJ-OIG-63, which was contained in the SEC’s June 25, 2021 production.

         18.    Attached hereto as Exhibit 17 is a true and correct copy of a June 21, 2021 email

  from Christopher Regan, counsel for Mr. Keener, to Joshua Braunstein and Antony Petrilla,

  counsel for SEC.

         19.    Attached hereto as Exhibit 18 is a true and correct copy of a June 25, 2021 email

  from Antony Petrilla, counsel for SEC, to Christopher Regan, counsel for Mr. Keener.

         20.    Attached hereto as Exhibit 19 is a true and correct copy of a document bearing the

  Bates label SEC-JMJ-OIG-13 - SEC-JMJ-OIG-31, which was contained in the SEC’s June 25,

  2021 production.

         21.    Attached hereto as Exhibit 20 is a true and correct copy of a transcript of the April

  6, 2021 hearing held in SEC v. Ripple Labs, Inc., No. 20 Civ. 10832 (S.D.N.Y. Apr. 6, 2021).

         22.    Attached hereto as Exhibit 21 is a true and correct copy of a May 6, 2021 letter

  from Joshua Braunstein and Antony Petrilla, counsel for SEC, to Christopher Regan and Veena

  Viswanatha, counsel for Mr. Keener.
Case 1:20-cv-21254-BB Document 47-1 Entered on FLSD Docket 07/02/2021 Page 4 of 4




         23.     Attached hereto as Exhibit 22 is a true and correct copy of a June 21, 2021 email

  from Joshua Braunstein, counsel for SEC, to Christopher Regan, counsel for Mr. Keener.

         24.     Attached hereto as Exhibit 23 is a true and correct copy of a June 21, 2021 email

  from Christopher Regan, counsel for Mr. Keener, to Joshua Braunstein and Antony Petrilla,

  counsel for SEC.

  I declare under the penalty of perjury that the foregoing is true and correct.

  Dated this 2nd day of July, 2021.




                                                                Veena Viswanatha
                                                                BUCKLEY LLP
                                                                2001 M Street NW, Suite 500
                                                                Washington, DC 20036
                                                                Telephone: (202) 349-8000
                                                                Facsimile: (202) 349-8080
                                                                vviswanatha@buckleyfirm.com

                                                        Counsel for Defendant Justin W. Keener
